DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3,5,7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al (US 6,114,053).

With regards to claim 1, Matsuyama et al discloses a method of producing a clad layer comprising (method of overlaying by laser beam and overlaying structure, Title):
supplying metal powder that is copper-based metal powder to a surface of a substrate made of aluminum or aluminum alloy (supplying overlay layer 1 made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3), emitting a laser beam to the metal powder (overlaying by means of a laser beam, col 4, lines 57-59), and laser beam 9 melts the copper alloy powder, col 5, lines 5-10), the metal powder including a first metal powder and a second metal powder (supply amount at time t1 and supply amount at time t2, col 5, lines 32-39); and
moving a supply position of the metal powder and an emission position of the laser beam in a predetermined direction along the surface of the substrate and forming the clad layer on the surface of the substrate in the predetermined direction (relative moving speed of laser beam with respect to base metal and incline angle of powder supply nozzle with respect to base metal surface, col 5, lines 20-27),
wherein the first metal powder is supplied to the substrate to form a beginning part of the clad layer, and after the beginning part is formed, and the second metal powder is supplied to the substrate, and a concentration of at least one of Si, Ni, Mo, and A1 in the first metal powder is lower than a concentration of the at least one of Si, Ni, Mo, and A1 in the second metal powder (supply amount of copper alloy powder 40 g/min and supply amount of copper alloy powder in beginning end portion 26 g/min, col 5, lines 20-25).
With regards to claim 3, Matsuyama et al discloses wherein a Si concentration in the first metal powder is lower than a Si concentration in the second metal powder (the overlay layer 1 is made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3 and the overlay operation is performed such that a supply amount of the other metal material at a time of overlay operation in the beginning end portion is set to be smaller than a supply amount thereof in the other steady portion, col 2, lines 39-44).
With regards to claim 5, Matsuyama et al discloses wherein an Al concentration in the first metal powder is lower than an Al concentration in the second metal powder (the overlay layer 1 is made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3 and the overlay operation is performed such that a supply amount of the other metal material at a time of overlay operation in the beginning end portion is set to be smaller than a supply amount thereof in the other steady portion, col 2, lines 39-44).
With regards to claim 7, Matsuyama et al discloses wherein Si and Ni concentrations in the first metal powder are lower than Si and Ni concentrations in the second metal powder, respectively (the overlay layer 1 is made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3 and the overlay operation is performed such that a supply amount of the other metal material at a time of overlay operation in the beginning end portion is set to be smaller than a supply amount thereof in the other steady portion, col 2, lines 39-44).
With regards to claim 11, Matsuyama et al discloses wherein the second metal powder is supplied on the beginning part of the clad layer to form an end part of the clad layer (copper alloy powder is supplied at the seat surface 11 to form an end part of the overlay, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4,6,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al as applied to claims 1,3,5,7 and 11 above, and further in view of Sawada et al (JP2008264842).

With regards to claims 2,4,6 and 8, Matsuyama et al discloses wherein concentrations of Si, Ni, and Al in the first metal powder are lower than concentrations of Si, Ni, and Al in the second metal powder, respectively (the overlay layer 1 is made of a copper alloy powder having nickel, aluminum, silicon to a cylinder head is made of an aluminum alloy, col 4,lines 65-67 and col 5, lines 1-3 and the overlay operation is performed such that a supply amount of the other metal material at a time of overlay operation in the beginning end portion is set to be smaller than a supply amount thereof in the other steady portion, col 2, lines 39-44).
Matsuyama does not teach a concentration of Mo. 
Sawada et al discloses a metal powder for overlay having Si, Ni, Mo, Al and residual Cu (paragraph 0010, lines 2-5). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the copper alloy powder of Matsuyama et al with Mo as taught by Sawada et al in order to improve surface finish (paragraph 0015, lines 7-9).
With regards to claim 9, Matsuyama et al and Sawada et al does not teach an Al solid solubility limit of the first metal powder is higher than an Al solid solubility limit of the second metal powder, however it would have been an obvious matter of design choice to use the metal powders which contain Al as taught by Matsuyama et al and Sawada et al, since the applicant has not disclosed that an Al solid solubility limit of the first metal powder is higher than an Al solid solubility limit of the second metal powder solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with which contain Al as taught by Matsuyama et al and Sawada et al. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al as applied to claims 1,3,5,7 and 11 above, and further in view of Subramanian et al (US 2015/0034604).

With regards to claim 10, Matsuyama et al does not teach wherein a laser output to the first metal powder is set to be lower than a laser output to the second metal powder. 
Subramanian et al teaches wherein a laser output to the first metal powder is set to be lower than a laser output to the second metal powder (first powder layer 48 is heated by the lower intensity laser photons 108 and another layer 52 is heated by the higher intensity laser photons 110, paragraph 0045, lines 10-15).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser output of Matsuyama et al with a low intensity and high intensity setting as taught by Subramanian et al in order to provide greater versatility by allowing smaller laser sources to perform intricate processing (paragraph 0052. Lines 9-12). 

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose a concentration of at least one of Si, Ni, Mo and AL in the first metal powder is lower than a concentration of the at least one of Si, Ni, Mo, and AL in the second metal powder in claim 1.
Examiner’s response: Matsuyama et al discloses wherein the first metal powder is supplied to the substrate to form a beginning part of the clad layer, and after the beginning part is formed, and the second metal powder is supplied to the substrate, and a concentration of at least one of Si, Ni, Mo, and A1 in the first metal powder is lower than a concentration of the at least one of Si, Ni, Mo, and A1 in the supply amount of copper alloy powder 40 g/min and supply amount of copper alloy powder in beginning end portion 26 g/min, col 5, lines 20-25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761